
	
		I
		111th CONGRESS
		2d Session
		H. R. 5062
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2010
			Mr. Teague (for
			 himself and Mr. Hall of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To amend the Energy Policy Act of 2005 to promote
		  domestic natural gas research and development, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Unconventional Domestic Natural Gas
			 Research and Development Act.
		2.ProgramSection 999A(a) of the Energy Policy Act of
			 2005 (42 U.S.C. 16371(a)) is amended—
			(a)by striking
			 The Secretary and inserting the following:
				
					(1)EstablishmentThe
				Secretary
					;
				and
			(b)by adding at the
			 end the following:
				
					(2)NameThe
				program established under this section shall be known as the
				Unconventional Domestic Natural Gas Research and Development
				Program.
					.
			3.PurposesSection 999A of the Energy Policy Act of
			 2005 (42 U.S.C. 16371) is amended by adding at the end the following:
			
				(f)PurposesIn
				carrying out the program authorized by this subtitle, the Secretary shall seek
				to establish partnerships with research performers in institutions of higher
				education and the private sector to undertake research and development not
				likely otherwise to be undertaken in the absence of support from the
				program.
				.
		4.Annual
			 plan
			(a)Section 999B(e)(3)
			 of the Energy Policy Act of 2005 (42 U.S.C. 16372(e)(3)) is amended by striking
			 The Secretary and inserting Not later than February 1 of
			 each year, the Secretary.
			(b)Section 999B(e) is
			 amended by adding after paragraph (5) the following:
				
					(6)National energy
				technology laboratory annual planThe National Energy Technology
				Laboratory shall submit to the Secretary its complementary annual research plan
				for inclusion as a component of the President’s annual budget request to
				Congress.
					.
			5.Form of
			 awardSection 999B(f) of the
			 Energy Policy Act of 2005 (42 U.S.C. 16372(f)) is amended by adding at the end
			 the following:
			
				(4)Form of
				awardThe program consortium may make awards in the form of
				grants, contracts, cooperative agreements, or other
				transactions.
				.
		6.Program review
			 and oversightSection 999B(j)
			 of the Energy Policy Act of 2005 (42 U.S.C. 16372(j)) is amended by striking
			 The National Energy Technology Laboratory, on behalf of the Secretary,
			 shall and inserting The Secretary shall.
		7.ExtensionSection 999F of the Energy Policy Act of
			 2005 (42 U.S.C. 16376) is amended by striking 2014 and inserting
			 2017.
		8.Definition of
			 program administration fundsSection 999G(3) of the Energy Policy Act of
			 2005 (42 U.S.C. 16377(3)) is amended by inserting the greater of
			 $4,000,000 or after not to exceed.
		9.Funding
			(a)Section 999H(a) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16378(a)) is amended—
				(1)by striking
			 $50,000,000 and inserting $150,000,000;
			 and
				(2)by striking
			 Ultra-Deepwater and Unconventional Natural Gas and Other
			 Petroleum and inserting Unconventional Domestic Natural
			 Gas.
				(b)Section 999H(f) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16378(f)) is amended by striking
			 Ultra-Deepwater and Unconventional Natural Gas and Other
			 Petroleum and inserting Unconventional Domestic Natural
			 Gas.
			
